Case 1:19-cr-00463-DLC Document 101 Filed 09/03/20 Page 1 of 3
Case 1:19-cr-00463-DLC Document 97 Filed 09/01/20 Page 1 of 3

O'NEILL / HASSEN Attorneys at Law

— MEMO ENDORSED

September i, 2020

 

VIA ECF Granted. Defendant’s motions shall be due 10/2/2020;
Tn ee, Government’s opposition due 10/9/20.

Honorable Denise L. Cote So Ordered: 9-03-22020

United States District Judge
United States Courthouse

 

 

500 Pearl Street L_ | [ee
New York, NY 10007 fi ‘aie, (a
VIDENISE COTE
RE: United States y, Jose Baez, 19 Ci United ftates District Judge
Dear Judge Cote:

[represent Jose Baez in the above-captioned matter. I am writing to request a one-
month extension to the motions schedule in this case. The government does not take a
position on this request.

The government and defense counsel are currently engaging in negotiations in an
attempt to resolve this matter short of trial. We are hopeful that the additional time will
obviate the need for pretrial litigation.

Additionally, the discovery in this matter is extremely voluminous. We have thus
far received discovery on a rolling basis in three installments: We received the first
tranche on August 7, 2020; the second on August 14, 2020 and a third on August 25,
2020, Each of the installments have been voluminous and complicated to review.

For example, the government has sent us 20 wire applications and orders, but
those applications reference dozens of other applications and approximately 120 different
phones were intercepted over the past five years. These intercepts provide a basis for the
Title IT search warrant application that eventually lead to Mr. Baez’s arrest. The search
warrant and Pen Register which resulted in Mr, Baez’s arrest relied on these earlier
search warrants to establish probable cause. We have not received any of the actual
intercepted messages and have no way of validating the agents’ claims in their affidavits.
We received the Title HI search warrant returns (the intercepted telephone messages) that
lead to Mr. Baez’s arrest, on August 25, 2020 and the return contains 8,434 calls and
messages that are in Spanish and will need to be translated. We have not yet finished
reviewing the warrants and have not begun review of those phone calls which we have.

The government has alleged that Mr. Baez participated as a courier in both a vast
international narcotics conspiracy and a money laundering conspiracy. We received
discovery of bank account statements and emails relating to the money laundering
conspiracy on August 7, 2020. Many of the emails are in Spanish and must be translated
to be reviewed. The bank account statements include approximately 65 accounts,

i/ P (646) 08-0997 4/ www.candh,net
2/ F (212) 203-4858 5/25 Bighth Ave, Suite C, Brooklyn, NY 11217

3/ grainne@oandh net  / 9283 20R2 E6FO 938A DE73 FARO C7EB 7E03 LBLB SOFA

 
Case 1:19-cr-00463-DLC Document 101 Filed 09/03/20 Page 2 of 3
Case 1:19-cr-00463-DLC Document 97 Filed 09/01/20 Page 2 of 3

Hon. Denise L. Cote
September 1, 2020
Page 2 of 3

hundreds if not thousands of wire transfers, and hundreds of thousands of pages of
statements. There are thousands of accounts referenced in these wires which are in China,
Colombia, Canada, Mexico, and the United States, among other countries. We have not
yet had the opportunity to review and organize each of these bank accounts and wire
transfers. No underlying warrants relating to these bank accounts have been provided.

There are approximately 45 different applications for historical cellsite data and
pen register information both for the narcotics conspiracy and the money laundering
conspiracies. (Again, Mr. Baez is alleged to have been involved in both conspiracies as a
courier.) The government aileges that other parties were tracked to a location where Mr.
Baez was arrested using pen data that was lawfully intercepted pursuant to these
applications. We have not yet had the opportunity to review these cellsite applications,
nor the actual cellsite data.

The government has provided us with warrants for email accounts and whats app
accounts, Each of the returns for the 8 email accounts is split into hundreds of
documents, many of which have thousands of pages. The email returns are provided in
PDF format, rather than the mbox file that google gives to law enforcement; this makes
review more challenging. Many of the emails are in Spanish and must be translated.
There are dozens of emails which were searched pursuant to warrants in this case, but for
which we do not yet have returns. The whatsapp returns comprise hundreds of
documents, some of which contain thousands of pages. Interspersed among the text
messages in English is Hebrew that must be translated.

There are numerous surveillance videos provided by the government in the
discovery; there are more pole cameras and videos referenced in the various search
warrant applications provided.

This case is extremely complex, and the discovery is quite voluminous. It has
taken a considerable amount of time to understand the contours of the discovery, let alone
review it all, organize the materials in it, and formulate legal strategy regarding any
motions. The delay has been compounded by COVID-19. For the first two weeks of the
case, Mr. Baez was placed in quarantine because he was exposed to COVID-19 at the
DEA office when he turned himseif in for his arraignment. Mr. Baez speaks only Spanish
and I speak only English and we must use the services of an interpreter.

Various branches of federal and state government have been working on this case
for the past five years. Counsel has had the discovery for less than a month, and we
simply have not had enough time to review it and determine whether there are any
motions which are appropriate and necessary to provide Mr. Baez with effective
assistance of counsel. Additionally, we are hopeful that we can resolve this matter short
of trial but need additional time to negotiate with the government. I kindly ask that the
Court adjourn the motions deadline to allow sufficient time to review the discovery,
determine what motions are appropriate, and draft those motions.

O/H

 
Case 1:19-cr-00463-DLC Document 101 Filed 09/03/20 Page 3 of 3
Case 1:19-cr-00463-DLC Document 97 Filed 09/01/20 Page 3 of 3

Hon. Denise L. Cote
September 1, 2020
Page 3 of 3

] appreciate the Courts attention to this matter. I hope and trust that everyone is
safe and healthy.
Kind regards,
/s/

Grainne E. O’Neill
Attorney for Jose Baez

 
